3:19-cv-03142-CSB-EIL # 5-8   Page 1 of 4                               E-FILED
                                            Thursday, 06 June, 2019 05:41:27 PM
                                                   Clerk, U.S. District Court, ILCD




                EXHIBIT F
6/1/2019                    3:19-cv-03142-CSB-EIL # 5-8   About
                                                            Pagethe Team » BART
                                                                      2 of  4 » Illinois




    ABOUT THE TEAM

                                               Bias-motivated incidents are actions or expressions that are
                                               motivated, at least in part, by prejudice against or hostility toward a
        WHAT ARE                               person (or group) because of that person’s (or group’s) actual or
        BIAS-                                  perceived age, disability/ability status, ethnicity, gender, gender
        MOTIVATED                              identity/expression, national origin, race, religion/spirituality, sexual
        INCIDENTS?                             orientation, socioeconomic class, etc.




                                               Housed within the Ofﬁce for Student Conﬂict Resolution at the
                                               University of Illinois at Urbana-Champaign, the Bias Assessment
        MISSION OF                             and Response Team (BART):
        THE TEAM
                                                 Collects reports of bias-motivated incidents that impact students;
                                                 Supports those impacted by bias;
                                                 Provides opportunities for educational conversation and dialogue;
                                                 and
                                                 Publishes data (without personally identiﬁable information) on
                                                 reported incidents.

                                               As many of the incidents reported to BART are not violations of the
                                               law or the Student Code, the team generally utilizes an informal
                                               educational approach in its response. BART refers reports of bias-
                                               motived incidents that also violate university policy to the appropriate
                                               ofﬁce for investigation.




https://bart.illinois.edu/team/                                                                                            1/3
6/1/2019                    3:19-cv-03142-CSB-EIL # 5-8   About
                                                            Pagethe Team » BART
                                                                      3 of  4 » Illinois



                                                 January Boten
        CURRENT                                  Assistant Dean of Students and Co-Chair
        TEAM
        MEMBERS                                  Debra Imel
                                                 Assistant Dean of Students and Co-Chair


                                                 David Chih (ex ofﬁcio)
                                                 Acting Vice Chancellor for Student Affairs


                                                 Justin Brown (ex ofﬁcio)
                                                 Associate Dean of Students


                                                 Rachael Ahart
                                                 Detective, University of Illinois Police Department


                                                 Jennie Marie Duran
                                                 Assistant Director, ODEA


                                                 Arianna Holterman
                                                 Assistant Dean of Students, Student Assistance Center


                                                 Dementro Powell
                                                 Assistant Director, Illini Union


                                                 Jamie Singson
                                                 Director, Illini Union


                                                 Kimberly Soumar
                                                 Program Director for Community Standards and Safety
                                                 Programs, University Housing




                                               You may report bias-motivated incidents that occurred within the
                                               university community or that involved members of our community by
        CONTACT THE                            sending an email with a detailed description to
        TEAM                                   biasreport@illinois.edu or by completing the form at
                                               go.illinois.edu/biasreport. If available, please include the following:


https://bart.illinois.edu/team/                                                                                          2/3
6/1/2019                    3:19-cv-03142-CSB-EIL # 5-8         About
                                                                  Pagethe Team » BART
                                                                            4 of  4 » Illinois
                                                      Date, time, and location of the incident
                                                      Name of all individuals involved and directly impacted by the
                                                      incident
                                                      Detailed narrative of the incident
                                                      Your contact information so that a member from the team may
                                                      reach out to you




                                                       DISCLAIMER: A lack of detailed information, including
                                                       names, may limit the ability of BART to respond to the
                                                       incident.


                                                   Once a report is submitted, If you have provided your contact
                                                   information, we will respond to you as soon as we are able. In the
                                                   meantime, please feel free to contact the Ofﬁce for Student Conﬂict
                                                   Resolution at (217) 333-3680.

                                                   Connect

                                                   Connect with the BART Team via the following social media
                                                   channels:




                                           BIAS ASSESSMENT & RESPONSE TEAM


                                                   300 Turner Student Services Building
                                              610 East John Street, Champaign, Illinois 61820
                                                             (217) 333-3680

                                            OFFICE FOR STUDENT CONFLICT RESOLUTION

                                      © 2019 University of Illinois, Ofﬁce for Student Conﬂict Resolution

                                                             Web Privacy Notice




        CookieSettings




https://bart.illinois.edu/team/                                                                                          3/3
